                                                                                      FILED
                                                                             2019 Sep-30 AM 10:10
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


               THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

PATRICK RYAN BOWDEN,                    )
                                        )
       Plaintiff,                       )
                                        )
vs.                                     )   Civil Action Number
                                        )   4:18-cv-0983-AKK
NANCY BERRYHILL,                        )
Acting Commissioner of Social           )
Security,                               )
                                        )
       Defendant.

                         MEMORANDUM OPINION

      Patrick Bowden brings this action pursuant to the Social Security Act (“the

Act”), 42 U.S.C. § 405(g), seeking review of the final adverse decision of the

Commissioner of the Social Security Administration (“SSA”). The court finds that

the Administrative Law Judge’s (“ALJ”) decision—which has become the decision

of the Commissioner—is not supported by substantial evidence. Thus, the ALJ’s

decision is due to be remanded.

                           I.     Procedural History

      Bowden, who has no past relevant work experience, filed an application for

Supplemental Security Income on May 1, 2015, alleging a disability due to high

blood pressure, posttraumatic stress disorder (“PTSD”), Asberger’s Syndrome,

Bipolar Disorder, Depression, Agoraphobia, and Von Willebrand’s Disorder. R.


                                       1
158, 183. After the SSA denied Bowden’s claim, R. 117, he requested a hearing

before an ALJ, R. 124. The ALJ subsequently denied Bowden’s claim. R. 6–22.

The Appeals Council affirmed, rendering the ALJ’s decision the final decision of

the Commissioner. R. 1–5. Having exhausted his administrative remedies, Bowden

filed this action pursuant to 42 U.S.C. § 405(g). Doc. 1.

                            II.    Standard of Review

      The court reviews the ALJ’s factual findings under the substantial evidence

standard. Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). Substantial

evidence “is more than a scintilla, but less than a preponderance: it is such relevant

evidence as a reasonable person would accept as adequate to support a conclusion.”

Id. (quotation omitted). If supported by substantial evidence, the court must affirm

the ALJ’s factual findings even if the evidence preponderates against those findings.

Id. The court “may not decide the facts anew, reweigh the evidence, or substitute

[its] judgment” for the ALJ’s. Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

Cir. 1983). However, the court must review the entire record, including the parts

unfavorable to the ALJ’s decision, to determine whether substantial evidence exists

in support of that decision. Swindle v. Sullivan, 914 F.2d 222, 225 (11th Cir. 1990).

      In contrast, the court reviews de novo whether the ALJ applied the correct

legal standard. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). In this

way, the court’s review of the Commissioner’s decision is “demarcated by a


                                          2
deferential reconsideration of the findings of fact and an exacting examination of the

conclusions of law.” Martin, 894 F.2d at 1529.

                  III.   Statutory and Regulatory Framework

      To qualify for disability benefits, a claimant must show “the inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairments which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 423(d)(1)(A); 42 U.S.C. § 416(i). A physical or mental

impairment is “an impairment that results from anatomical, physiological, or

psychological abnormalities which are demonstrated by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3).

      Determination of disability under the Act requires a five step analysis. 20

C.F.R. § 404.1520(a)–(f). Specifically, the ALJ must determine in sequence:

      (1)    whether the claimant is currently unemployed;

      (2)    whether the claimant has a severe impairment;

      (3)    whether the impairment meets or equals one listed by the
             Commissioner;

      (4)    whether the claimant is unable to perform his or her past work; and

      (5)    whether the claimant is unable to perform any work in the national
             economy, based on his residual functional capacity.

McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986). “An affirmative answer


                                          3
to any of the above questions leads either to the next question, or, on steps three and

five, to a finding of disability. A negative answer to any question, other than step

three, leads to a determination of ‘not disabled.’” Id. (citing 20 C.F.R. § 416.920(a)–

(f)). The claimant has the burden of proof for the first four steps, but the burden

shifts to the Commissioner for the fifth step. See Washington v. Comm’r of Soc.

Sec., 906 F.3d 1353, 1359 (11th Cir. 2018).

                             IV.   The ALJ’s Decision

      In performing the five-step analysis, the ALJ found that Bowden had not

engaged in substantial gainful activity since his application date, and, therefore, met

step one. R. 11.

      Next, the ALJ found that Bowden satisfied step two because he suffers from

the following severe impairments: “depression, panic disorder, bipolar disorder,

agoraphobia, [ADHD], and Asperger’s disorder.” Id. The ALJ concluded that other

alleged impairments do not qualify as severe. R. 11–12. Notably for this appeal,

the ALJ did not credit the consulting examiner’s diagnosis of PTSD, finding that the

diagnosis is not supported by Bowden’s treating mental health records. R. 12.

      Proceeding to step three, the ALJ determined that Bowden “does not have an

impairment or combination of impairments that meets or medically equals the

severity of one of the listed impairments.” Id. Because Bowden’s impairments do

not equal a listed impairment, the ALJ continued to step four. See McDaniel, 800


                                          4
F.2d at 1030 (explaining that if a claimant meets a listed impairment, he or she

automatically qualifies for a finding of disability).

      At step four, the ALJ found that Bowden has the residual functional capacity

(RFC) to perform “a full range of work at all exertional levels but with the following

non-exertional limitations:”

      the claimant would be limited to the understanding, remember[ing], and
      carrying out [of] simple instructions; if afforded mid-morning, lunch,
      and mid-afternoon breaks, those activities can be . . . sustained for 2-
      hour periods and[,] therefore, can be sustained over an 8-hour day;
      decision-making and changes should be occasional in nature as should
      interaction with coworkers and supervisors; however[,] interaction with
      the public should be infrequent, or less than occasional.

R. 14. The ALJ held that Bowden “has no past relevant work.” R. 17.

      Lastly, at step five, the ALJ considered Bowden’s “age, education, work

experience, and residual functional capacity,” and determined that “there are jobs

that exist in significant numbers in the national economy that [Bowden] can

perform.” Id. For that reason, the ALJ concluded that Bowden “has not been under

a disability, as defined in the Social Security Act,” since his application date. R. 18.

                                    V.    Analysis

      Bowden raises two issues on appeal. First, he says the ALJ should have

ordered an additional consult by a qualified medical examiner. Doc. 11 at 12–15.

Second, he argues that substantial evidence does not support the ALJ’s finding that

he has no exertional limitations. Id. at 16. The court will address each contention


                                           5
in turn.

       A.    Additional Consult by a Qualified Medical Examiner

       In his decision, the ALJ rejected some of the opinion evidence offered by a

consulting examiner. R. 12, 15–17. Bowden’s position is that, after rejecting this

evidence, the ALJ should have ordered an additional consult by a qualified medical

examiner. Doc. 11 at 12–15. The court will begin with some context.

       After Bowden filed his application, the Disability Determination Service

referred him to Dr. Jack Bentley, Ph.D., for a mental examination. R. 275. Dr.

Bentley personally examined Bowden and reviewed his medical records. R. 276–

78. Based on his evaluation, Dr. Bentley diagnosed Bowden with PTSD, Major

Depressive Disorder, and chronic knee pain. R. 277. Dr. Bentley also offered his

opinion on Bowden’s work limitations:

       Based on the results of this examination . . . the patient would have a
       marked limitation in his ability to sustain complex or repetitive work
       related activities. His impairment level for simple tasks would fall in
       the mild range. His excessive anxiety, racing thoughts and lack of
       coping skills would appear to substantially restrict his ability to perform
       tasks requiring sustained attention. From a psychiatric standpoint, there
       does not appear to be any significant limitations in his ability to perform
       simple work-related activities.

R. 278. Dr. Bentley added that an “appropriately trained physician” would need to

evaluate whether Bowden’s history of knee pain imposed any other restrictions. Id.

       The ALJ rejected Dr. Bentley’s diagnosis of PTSD. R. 12, 16. He noted that

Dr. Bentley is a licensed counselor, rather than a psychologist, R. 12, and that

                                           6
consequently Dr. Bentley is not an “acceptable” medical source under the federal

regulations. 20 C.F.R. § 404.1527(c). The ALJ then explained that he would not

credit the PTSD diagnosis because it was not consistent with Bowden’s treatment

records, “where no such diagnosis is found.” R. 12.

      As for Dr. Bentley’s other findings and opinions, the ALJ gave them “partial

weight” and looked to see whether they were consistent with the other evidence in

the record. R. 16. In the end, the ALJ largely credited Dr. Bentley’s other findings,

deciding that Bowden was limited to simple tasks and needed breaks to maintain

attention. R. 14. For this reason, the court presumes that Bowden’s issue is with the

ALJ’s rejection of his PTSD diagnosis.

      Bowden says the ALJ should have ordered an additional consult, arguing that

it was unfair for the Commissioner to refer him to a counselor who the ALJ then

disregarded as unqualified. First of all, to the extent that Bowden suggests the

Commissioner should only refer claimants to acceptable medical sources, the court

disagrees. The law contemplates that medical sources other than “acceptable” ones

are appropriate to assist with disability determinations. 20 C.F.R. §§ 404.1527(f),

416.927(f). The regulations provide that physicians and licensed psychologists are

“acceptable medical sources,” while licensed counselors are not. See 20 C.F.R. §§

404.1502(a), 416.902(a). Though the opinion of an acceptable medical source is

entitled to more weight, see Falge v. Apfel, 150 F.3d 1320, 1324 (11th Cir. 1998),


                                         7
the ALJ still must consider the opinion of other medical sources and evaluate that

opinion in light of various factors, including whether it is consistent with the rest of

the evidence. 20 C.F.R. §§ 404.1527(f), 416.927(f). It would be odd for the

regulations to explain in this manner how other medical sources should be evaluated

if they are supposed to be off-limits to the Commissioner.

      Having established that it was appropriate to obtain a consult from Dr.

Bentley, even though he is not an acceptable medical source, the court turns to the

question of whether the ALJ should have obtained an additional consult. The ALJ

has a duty to develop the record, including ordering a “consultative examination

when such an evaluation is necessary for the [ALJ] to make an informed decision.”

Reeves v. Heckler, 734 F.2d 519, 522 n.1 (11th Cir. 1984); see also 20 C.F.R.

§ 404.1519a. But additional expert testimony is usually unnecessary when the

record already contains “the opinions of several physicians.” Wilson v. Apfel, 179

F.3d 1276, 1278 (11th Cir. 1999). Before the ALJ was the opinion of Dr. Bentley,

a consulting counselor who examined Bowden, R. 276–78; the opinion of Dr.

Estock, a consulting physician who did not examine Bowden, R. 84–91; and

Bowden’s treatment records, which included notes from his therapist and treating

physicians, R. 280–386.       The court is satisfied that the ALJ had sufficient

information to make an informed decision.

      The problem is that the ALJ misread the evidence. The ALJ rejected the


                                           8
PTSD diagnosis because he found that it was not consistent with the rest of the

evidence. R. 12, 16. Specifically, the ALJ said there was no diagnosis of PTSD in

Bowden’s treatment records. Id. But, contrary to this finding, the record shows that

Bowden’s treating physician diagnosed him with PTSD. R. 314–15. In particular,

in early 2015, Bowden’s physician referred him to CED Mental Health Service

Center. During his intake, Bowden reported that he had experienced an “extremely

traumatic event,” and that he still suffered from nightmares and flashbacks. See R.

310–11, 313.    Consequently, the “Medical Doctor or Licensed Psychologist”

diagnosed Bowden with PTSD. R. 314–15.

      It is hard to argue that the ALJ’s decision is supported by substantial evidence

when the only evidence the ALJ noted to support his finding says the opposite of

what the ALJ represented. See Woodruff v. Berryhill, 2018 WL 529959 at *5 (N.D.

Ala. 2018). Both the consulting counselor, Dr. Bentley, and the treating physician

diagnosed Bowden with PTSD. Only the consulting physician, Dr. Estock, who did

not examine Bowden, declined to diagnose Bowden with PTSD. And the opinion

of a non-examining consultant cannot itself constitute substantial evidence to

contradict the opinion of a treating physician. Edwards v. Sullivan, 937 F.2d 580,

584 (11th Cir. 1991); see also Spencer ex rel. Spencer v. Heckler, 765 F.2d 1090,

1093–94 (11th Cir. 1985). Of course, the ALJ did not argue that Dr. Estock’s




                                          9
opinion should trump the treating physician; he simply made a mistake.

      Though this error may ultimately prove to be harmless, the law is clear that it

is not the place of this court to reweigh the evidence. Bloodsworth, 703 F.2d at 1239.

The court would have to add the effects of Bowden’s PTSD to the mix and ask

whether this reconfigured combination of impairments equals the severity of a listed

impairment. The court would also have to consider whether Bowden’s PTSD affects

his RFC. Such determinations are firmly in “the province of the ALJ,” Moore, 405

F.3d at 1212, and the court must remand.

      B.     Exertional Limitations

      Bowden contends that substantial evidence does not support a finding that he

has no exertional limitations. Doc. 11 at 16. Exertional limitations affect a person’s

“ability to meet the strength demands of jobs.” 20 C.F.R. § 404.1569a(a). These

limits affect abilities such as “sitting, standing, walking, lifting, carrying, pushing,

and pulling.” Id. Non-exertional limitations, in contrast, largely pertain to mental

abilities. See id. at § 404.1569a(c).

      Relevant here, Bowden does not specify what exertional limits the ALJ should

have found. He merely references an excerpt from Dr. Bentley’s opinion, see doc.

11 at 16, which relates solely to non-exertional limitations except for the following

comment: “Additional restrictions based on his history of knee pain would need to

be assigned by an appropriately trained physician.” R. 278. The court thus presumes


                                          10
that Bowden thinks the ALJ should have found an exertional limitation based on his

chronic knee pain.

      Bowden’s treatment records show that he has a history of right knee pain, see,

e.g., R. 317, which he told Dr. Bentley stems from a bicycle accident in his youth,

R. 276. Still, the ALJ concluded that the evidence did not show the pain resulted in

“any significant physical limitation or even persistent pain.” R. 11. After all, as the

ALJ noted, Bowden frequently took walks with his dog to the river, and even went

kayaking one weekend. R. 293–97. Plus, in the treatment records from Quality Life

covering roughly 2015 to 2017, the court sees little to no mention of knee pain to his

physician. R. 316–83. Given these facts, the court holds that substantial evidence

supports the ALJ’s finding that Bowden’s knee pain “cannot reasonably be expected

to produce more than minimal, if any, work-related limitations.” R. 11–12.

                                 VI.    Conclusion

      The Commissioner’s final decision is REMANDED for the ALJ to make a

disability determination in light of the evidence of PTSD in the record. The court

will enter a separate order in accordance with this opinion.



      DONE the 29th day of September, 2019.


                                        _________________________________
                                                 ABDUL K. KALLON
                                          UNITED STATES DISTRICT JUDGE

                                          11
